Saint Vincent and the Grenadines is proud whenever a member of our small island developing States assumes the presidency of the General Assembly. As we thank the outgoing President for his noble efforts, we place special trust in the new President to lead our Assembly at this crucial juncture. From our Atlantic archipelago to his Pacific one, we pledge our cooperation and solidarity as he discharges his important mission.
With each passing year, the Assembly has heard more and more voices with greater and greater intensity chronicling the shortcomings, as well as the possibilities, of our modern global order. As that crescendo of collective wisdom has grown evermore powerful, it has become increasingly apparent that the inbuilt inequalities of our global architecture are threatening the very foundations of this 71-year-old international experiment — inequalities of access and opportunity, unequal distribution of global burdens and benefits, a system of double standards untethered from principle, a calcification of the very divisions that globalization was meant to obliterate.
However, even as the voices have grown more powerful, the inequalities they decry have remained stubbornly intractable. The voices from the periphery, no matter how loud or plentiful, appear unable to rouse the core beneficiaries of a flawed system from their affluent apathy. No matter how many global crises have been and are plainly rooted in global inequalities, powerful short-term self-interest has prevailed in the face of collective common sense.
The year 2016 has seen the ripening of the fruit of that short-sighted approach. The pressure for change now comes not only from the marginalized outposts of globalization’s casualties, but internally, from within the rich and powerful nations themselves. The globalization’s discontents and its discontented have reached critical mass within the citadels of casino capitalism and consumption. That discontent has been transmitted with crystal clarity by way of the ballot boxes from Montana to the British Midlands, where the cool logic of the status quo was trumped by emotional appeals for a return, however undesirable, to past glories imagined or real. The crescendo of voices is now borderless and cross-cutting. It is impossible to ignore any longer.
The threadbare clichés of globalization’s presumed benefits are of cold comfort to marginalized nations and peoples. The latter have fasted too long at the dry spigot of promised trickle-down prosperity. The longed-for rising tide that lifts all boats has come in the form of rising seas that threaten to inundate small island developing States and a tsunami of corporate consolidations that has had a deleterious effect on small States, small businesses, small farmers and the poor. This year, we must address the chasm between our idealistic expectations and our deeply flawed realities. Modern globalization as a concept, as a rules-and- norms-based system and as an international practice is unbalanced and unsustainable. It is a system that is broken, one that is not beyond repair, but in urgent need of reform. Globalization benefits few and is an onerous burden on too many. To use a cricketing metaphor, we must take a fresh guard.
It is that urgent need for a fresh and transformative approach that adds impetus and a sense of immediacy to the President’s theme for this year’s general debate, which calls for a universal push to transform our world. In order to achieve that transformation, the President has recognized the potential of the Sustainable Development Goals (SDGs), and in doing so has correctly identified our existing difficulties as being rooted in the inequities that the SDGs seek to address. Our collective quest to achieve those Goals is indistinguishable from the overarching pursuit of a fairer, more just and more equal world. We must accept the President’s invitation to rethink and redesign our global compact, not in the narrow interests of modern-day robber barons, but with people-centred programmes and policies in mind.
In Saint Vincent and the Grenadines, my Government has comprehensively incorporated the 2030 Agenda into its planning. It has focused on economic development and job creation, quality education, poverty eradication, the strengthening of institutions and infrastructure, renewable energy, climate resilience and the health, well-being and security of citizens. These are all central to our national medium-term development plans.
This year, Saint Vincent and the Grenadines launched a zero-hunger trust fund, inspired by Goals 1 and 2 of the SDGs. The zero-hunger trust fund employs a narrowly targeted and multifaceted set of tools that are designed to ensure that, by 2020, no citizen goes hungry. We hope that the fund will be generously supported by our developmental partners and that it will become a best practice that can be adopted and adapted in other small island contexts.
Goal 7 of the SDGs calls for the development of renewable energy with particular emphasis on small island States. In our quest for affordable and clean energy, our country has heavily invested in developing its geothermal resources. We anticipate that by 2019, 50 per cent of our national energy will be geothermal and 80 per cent of our energy will come from a mixture of renewable resources, including hydroelectric and solar energy. We are indebted to the Clinton Global Initiative, the Abu Dhabi Fund for Development, the International Fund for Agricultural Development, the Caribbean Development Bank, and the International Renewable Energy Agency, to name but a few, for their invaluable support of the initiative.
As major greenhouse-gas emitters continue to dither, more frequent and more intense hurricanes continue to sweep our lands and to wash away large portions of our gross domestic product. We are already experiencing the terrible effects of climate change. The spotlight on mitigation should now also be shone on adaptation, which is a more immediate concern. The trajectory we face is one of rising temperatures and the mitigation pledges made by countries ahead of the Paris Agreement in December 2015 put us on track for a 3-3.5°C increase in global temperatures by the end of the century. I applaud the international community for reaching the much-anticipated Paris Agreement on Climate Change in December last year, as well as the Secretary-General for convening the high-level event on entry into force of Paris Agreement during the current seventy-first session.
However, the promises made in the Paris Agreement to mitigate climate change and to provide climate financial aid are inadequate and unenforceable. Indeed, as President Obama of the United States noted in his final address to this Organization, the Paris Agreement is just a framework; therefore, we need to be more ambitious. The failure to mobilize sufficiently and facilitate access to promised climate financial aid mirrors official development aid scenarios, where the majority of developed countries have failed to meet the 0.7 per cent target of gross national income that was agreed to in the Monterrey Consensus in 2002. Accessing the promised financial aid has been extremely difficult.
For globalization to be legitimately transformed, it must be fully inclusive. That inclusivity must be based on the principles of sovereign equality, non-interference embodied in the letter and the spirit of the Charter of the United Nations and on an end to the cynical enabling of major Powers’ interests at the expense of people’s lives and livelihoods. Nowhere is that cynicism and feigned impotence more apparent than in the civil war that has devastated the Syrian Arab Republic over the past five years. The Assembly and the Security Council have too frequently turned a blind eye and stayed silent when faced with the actions of countries that have sought to fund and foment war and instability in Syria. Creative diplomacy, not military victory, is clearly the answer for putting an end to this conflict.
The impotence of learned helplessness and the tyranny of failure to intervene has meant that many nations have been repeatedly and unjustly excluded from the promise of an integrated world. The people of the State of Palestine are victims of that impotence, despite the overwhelming recognition of Palestine and the obvious need for an independent and internationally supported contiguous State, where the population is able to live in peace alongside its Israeli neighbours.
The people-centred and progressive leaders of Latin America and the Caribbean, who dared to dream of alternatives to an iniquitous status quo, are once again being punished for their impertinence — from the continued embargo against the noble Cuban people and the externally stoked unrest in Venezuela, to the parliamentary coup d’état in Brazil. We are entering a new but depressingly familiar chapter in a book that is already soaked with the blood of progressive heroes. However, the schemes of yesteryear, with their dirty tricks and divisions, will fail when faced with the new solidarity that has taken root across our region. Our States, as part of the Caribbean Community (CARICOM), the Community of Latin American and Caribbean States, the Bolivarian Alternative for the Americas as well as the signatories to the Petrocaribe Energy Cooperation Agreement, understand the unshakeable strength that comes from unity and the courage of our collective convictions.
This year marks the inauguration of a new, democratically elected President of the Republic of China on Taiwan. The Government of Saint Vincent and the Grenadines reaffirms our continued solidarity with the aspirations of the Taiwanese Government and people, just as they have stood with us throughout our post-independence development journey. We decry the myopia of a body that pretends 24 million people do not exist and that has forced people to choose between two magnificent exemplars of the noble Chinese civilization. Such behaviour marginalizes a vibrant population and creates space for parasitic opportunists to prostitute principle for personal gain. We must recognize Taiwan’s exemplary global leadership and citizenship and its commitment to development worldwide. It is high time that the Republic of China on Taiwan be allowed to participate meaningfully in all of the specialized bodies and programmes of the United Nations system. There is absolutely no compelling argument to the contrary.
I have spoken in the past of the shameful failure on the part of the United Nations to acknowledge its indisputable role in the spread of cholera in Haiti. The catastrophe has now killed over 10,000 Haitians and infected almost 800,000 others. The outbreak shows no sign of abating. Last month, the United Nations belatedly acknowledged its culpability while continuing to use claims of immunity to deny the victims of such a tragedy their fundamental right to be made whole. The cholera epidemic and the failure of the United Nations to address or arrest it has laid bare a shameful ethical bankruptcy and institutional cowardice through legal subterfuge. The report of the Special Rapporteur on extreme poverty and human rights, Mr. Philip Alston, has called the response of the United Nations to the cholera epidemic, “morally unconscionable, legally indefensible and politically self-defeating” (A/71/367, p. 2). We agree.
In Haiti’s neighbour, the Dominican Republic, the human rights crisis affecting tens of thousands of Dominican-born citizens of Haitian descent remains unresolved. As the Caribbean community and other actors have sought to persuade the Dominican authorities to respect the rights of its citizens against statelessness and State-sponsored ethnic and racial victimization, indifference on the part of the United Nations is wholly unacceptable.
The Caribbean communities’ determined quest for reparatory justice for victims of the transatlantic slave trade — a native genocide — continues to gather momentum. Historians, economists and other academics, human rights lawyers and social activists across the world have coalesced into a formidable advocacy and educational force around our cause. Our citizens continue to be enthusiastically engaged in the process of discussion and awareness. We call upon the European nations that created and profited immeasurably from the indefensible trade of human beings to join us in the conversation about the contours of a just and appropriate response to such a monumental tragedy and its consequential legacy of underdevelopment.
The uneven prolonged aftermath of the 2008 global economic and financial crisis highlights the need for reform in all the major global institutions. We are having difficulties across the world with heavy- handed financial regulations that hamper legitimate transactions and the corresponding banking relations.
As I conclude, I stress that the dream of equitable development cannot be deferred any longer. Let us imagine a better world, a fairer world, a peaceful world, a world with a safe and sustainable future — and let us work towards that world, unburdened by the errors of the past or constrained by the shackles of a learned helplessness, but confident, optimistic and clear- sighted about the boundless possibilities of genuine international cooperation. The universal push to transform our world is urgent and necessary. We know and feel that fundamental truth. It is time for focused and meaningful action. Let us get on with it.
